PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chrisman et al.
Application No. 17/031,280
Filed: 24 Sep 2020
For: CONTINUOUS, CARBOHYDRATE TO ETHYLENE GLYCOL PROCESSES

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 10, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Matthew W. Coryell appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed May 20, 2021. The issue fee was timely paid on July 29, 2021.  Accordingly, the application became abandoned on July 30, 2021. A Notice of Abandonment was mailed August 4, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration for joint inventor Louis A. Kapicak, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed November 10, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions